Exhibit 10.1

FIRST AMENDMENT TO LEASE

FIRST AMENDMENT TO LEASE dated as of this 1st day of May, 2014 (the “Effective
Date”), by and between BP BAY COLONY LLC, a Delaware limited liability company
(“Landlord”) and FLEETMATICS USA, LLC, a Delaware limited liability company
(“Tenant”).

RECITALS

By Lease dated June 12, 2013 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 27,589
square feet of rentable floor area (the “Rentable Floor Area of the Existing
Premises”) on the fourth (4th) floor of the North Wing of the building (the
“Building”) known as and numbered Bay Colony Corporate Center, 1100 Winter
Street, Waltham, Massachusetts (referred to herein as the “Existing Premises”).

Landlord and Tenant have agreed (i) to increase the size of the Existing
Premises by adding thereto an additional 15,323 square feet of rentable floor
area (the “Rentable Floor Area of the First Additional Premises”) located on the
fourth (4th) floor of the North Wing of the Building, which space is shown on
Exhibit A attached hereto and made a part hereof (the “First Additional
Premises”) and (ii) to extend the Term of the Lease for one (1) period of two
(2) years, upon all of the same terms and conditions contained in the Lease
except as otherwise provided in this First Amendment to Lease (the “First
Amendment”).

Landlord and Tenant are entering into this instrument to set forth said leasing
of the First Additional Premises to extend the Term of the Lease and to amend
the Lease.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1. Effective as of the Effective Date, (the “First Additional Premises
Commencement Date”), the First Additional Premises shall constitute a part of
the “Premises” demised to Tenant under the Lease, so that the “Premises” (as
defined in Section 1.1 of the Lease), shall include both the First Additional
Premises and the Existing Premises.

 

2. (A) The Term of the Lease, which but for this First Amendment is scheduled to
expire on October 31, 2018, is hereby extended for one (1) period of two
(2) years commencing on November 1, 2018 and expiring on October 31, 2020 (the
“First Extended Term”), unless sooner terminated or extended in accordance with
the provisions of the Lease, upon all the same terms and conditions contained in
the Lease as herein amended.

(B) Landlord and Tenant acknowledge that Tenant shall continue to have the right
to extend the Term of the Lease for one (1) period of five (5) years upon the
expiration of the First Extended Term in accordance with the terms and
conditions set forth in Section 9.25 of the Lease except that (i) all references
to the “Extended Term” shall be replaced with “Second Extended Term” and
(ii) Section 9.25(C) is hereby deleted in its entirety and of no further force
and effect.

(C) The Term of the Lease for the Existing Premises and the First Additional
Premises shall be coterminous. Accordingly, the extension option contained in
Section 9.25 of the Lease shall apply to the Existing Premises and the First
Additional Premises collectively and not to either such space independently.

 

3. (A) (i) Annual Fixed Rent for the Existing Premises through October 31, 2018
shall continue to be payable as set forth in the Lease.

(ii) From May 1, 2014 (the “First Additional Premises Rent Commencement Date”)
through April 30, 2015, Annual Fixed Rent for the First Additional Premises
shall be payable at the annual rate of $505,199.31 (being the product of
(i) $32.97 and (ii) the Rentable Floor Area of the First Additional Premises
(being 15,323 square feet)).

(iii) From May 1, 2015 through October 31, 2018, Annual Fixed Rent for the First
Additional Premises shall be payable at the annual rate of $628,243.00 (being
the product of $41.00 and (ii) the Rentable Floor Area of the First Additional
Premises).

 

1



--------------------------------------------------------------------------------

(B) During the First Extended Term, Annual Fixed Rent for the Existing Premises
and the First Additional Premises shall be payable at the annual rate of
$1,759,392.00 (being the product of $41.00 and (ii) the Rentable Floor Area of
the Premises (being 42,912 square feet)).

(C) During the Second Extended Term (if exercised), Annual Fixed Rent shall be
payable as provided in Section 9.25 of the Lease.

 

4. For the purposes of computing Tenant’s payments for Operating Expenses
Allocable to the Premises pursuant to Section 2.6 of the Lease, Landlord’s Tax
Expenses Allocable to the Premises pursuant to Section 2.7 of the Lease and
electricity pursuant to Section 2.8 of the Lease, for the portion of the Term on
and after the First Additional Premises Commencement Date, the “Rentable Floor
Area of the Premises” shall comprise a total of 42,912 square feet including
both the Rentable Floor Area of the Existing Premises (being 27,589 square feet)
and the Rentable Floor Area of the First Additional Premises (being 15,323
square feet). For the portion of the Lease Term prior to the First Additional
Premises Commencement Date, the “Rentable Floor Area of the Premises” shall
continue to be the Rentable Floor Area of the Existing Premises for such
purposes.

 

5. Effective as of the First Additional Premises Commencement Date, the
definition of “Number of Parking Privileges” contained in Section 1.1 of the
Lease shall be deleted in its entirety and the following substituted therefor:

One hundred and Twenty-Nine (129) (being three (3) spaces per 1,000 square feet
of Rentable Floor Area of the Premises).

 

6. (A) Tenant shall accept the First Additional Premises in their as-is
condition without any obligation on the Landlord’s part to perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto. Notwithstanding the foregoing, Landlord shall deliver the
First Additional Premises fully demised (meaning the space has its own lighting
and HVAC controls and there is a 1-hr rating between the common areas and the
space) with all base building utilities and life safety systems serving the
First Additional Premises in good working condition. Landlord further agrees to
deliver the First Additional Premises in broom clean condition free of all
debris and personal property and free of all tenants and parties in possession.

(B) Landlord shall provide to Tenant a special allowance in the amount of
$1,051,249.00 (the “Tenant Allowance”). The Tenant Allowance shall be used and
applied by Landlord solely on account of the cost of work performed in the First
Additional Premises as agreed to by Landlord and Tenant (the “Tenant Plan
Work”). In no event shall Landlord’s obligations to pay or reimburse Tenant for
any of the costs of the Tenant Plan Work exceed the total Tenant Allowance.
Notwithstanding the foregoing, Landlord shall be under no obligation to apply
any portion of the Tenant Allowance for any purposes other than as provided in
this Section 6. In addition, in the event that (i) Tenant is in default under
the Lease or, (ii) there are any liens which are not bonded to the reasonable
satisfaction of Landlord against Tenant’s interest in the Lease or against the
Building or the Site arising out of any work performed by Tenant in the First
Additional Premises (exclusive of the Tenant Plan Work) or any litigation in
which Tenant is a party, then, from and after the date of such event (“Event”),
Landlord shall have no further obligation to fund any portion of the Tenant
Allowance unless such Event has been fully remedied by Tenant (although Landlord
shall not be obligated to fund any portion of the Tenant Allowance after the
“End Date” (defined below)) and Tenant shall be obligated to pay, as Additional
Rent, all costs of the Tenant Plan Work in excess of that portion of the Tenant
Allowance funded by Landlord through the date of the Event. Further, the Tenant
Allowance shall only be applied towards the cost of leasehold improvements and
in no event shall Landlord be required to make application of any portion of the
Tenant Allowance towards Tenant’s personal property, trade fixtures or moving
expenses or on account of any supervisory fees, overhead, management fees or
other payments to Tenant, or any partner or affiliate of Tenant except as
provided in Section 6(D) below. In the event that the costs of the Tenant Plan
Work are less than the Tenant Allowance, Tenant shall not be entitled to any
payment or credit nor shall there be any application of the same toward Annual
Fixed Rent or Additional Rent owed by Tenant under the Lease. Tenant
acknowledges that any portion of the Tenant Allowance which has not been
utilized on or before the date which is three hundred and sixty (360) days after
the First Additional Premises Commencement Date (which date shall be extended
automatically for such periods of time as the general contractor is prevented
from proceeding without completing the Tenant Plan Work by reason of a force
majeure event or any act or failure to act of Landlord) (“End Date”) shall be
forfeited by Tenant. Tenant has engaged Landlord to manage the Tenant Plan Work
on Tenant’s behalf and in consideration for the same, Landlord shall be entitled
to deduct from the Tenant Allowance a construction management fee equal to 4% of
the hard construction cost of the Tenant Plan Work.

(C) Tenant shall reimburse Landlord, as Additional Rent, within ten (10) days of
billing therefor, from time to time during the performance of the Tenant Plan
Work, the cost of the Tenant Plan Work over and above the Tenant Allowance (less
any payments applied to Special Costs as provided in Section 6(D) below)
(“Tenant Excess Costs”) in the proportion that the Tenant Excess Costs bear to
the total cost of the Tenant Plan Work.

 

2



--------------------------------------------------------------------------------

(D) Notwithstanding the foregoing, it is understood and agreed that Tenant may
utilize up to a maximum of $53,630.50 (the “Cap Amount”) of the Tenant Allowance
towards architectural and engineering fees associated with Landlord Work and the
cost of telecommunications and AV wiring (the “Special Costs”); provided,
however, that the conditions to application of the Tenant Allowance set forth in
Section 6(B) above have been satisfied (including, without limitation, the
requirement that Tenant Allowance be utilized on or before the End Date) and
provided further that, with respect to any Special Costs for which Tenant has
directly contracted, Tenant (i) has paid for all of such Special Costs in full
and has delivered to Landlord lien waivers from all persons who might have a
lien as a result thereof in the recordable forms attached hereto as Exhibit B
and (ii) has delivered to Landlord its certificate specifying the cost of such
Special Costs, together with evidence of such cost in the form of paid invoices,
receipts and the like. Landlord shall pay to Tenant the lesser of the amount of
such costs so certified or the Cap Amount within thirty (30) days after the
satisfaction of the foregoing conditions.

(E) Tenant shall deliver to Landlord, for Landlord’s review and approval in
accordance with the terms of the Lease, a full set of construction plans and
specifications for the Tenant Plan Work, such plans and specifications to be
prepared by an architect, licensed by the Commonwealth of Massachusetts and
reasonably approved by Landlord. Landlord agrees to respond to any request by
Tenant for approval of plans or drawings or other matters requiring Landlord’s
consent within five (5) business days after Landlord’s receipt of the same.
Following Landlord’s approval of the plans for the Tenant Plan Work, Landlord
shall obtain at least three (3) bids for the Tenant Plan Work from qualified,
licensed and reputable general contractors selected by Landlord. Landlord will
solicit the bids from the general contractors and administer the bid
solicitation process in a timely manner. Upon the conclusion of the bid
solicitation process, Landlord will provide Tenant with a copy of the bids
received from the general contractors, including an analysis of such bids and
recommendations for Tenant’s review, and meet with Tenant to determine which of
the general contractors shall be awarded the Tenant Plan Work. Landlord and
Tenant shall reasonably cooperate with each other to expedite the bid process.
After review of bids for the Tenant Plan Work, Landlord and Tenant shall select
the general contractor, which shall be the low bidder, unless Landlord has a
reasonable basis for objecting to the selection of the low bidder.

 

7. On or before June 15, 2014, Tenant agrees to pay to Landlord $157,060.75 (the
“Additional Security Deposit”). Such Additional Security Deposit shall be held
by Landlord as security for the performance by Tenant of all obligations on the
part of the Tenant under the Lease, as amended, with respect to the Existing
Premises and the First Additional Premises. Such deposit shall be in addition to
the deposit paid by Tenant in accordance with Section 9.18 of the Lease and
shall be held by Landlord pursuant to the terms and conditions set forth in such
Section 9.18.

 

8. Section 9.26 of the Lease is hereby deleted in its entirety and Tenant shall
have no further rights thereunder.

 

9. (A) Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this First Amendment except T3 Advisors
(the “Broker”) and in the event any claim is made against Landlord relative to
dealings by Tenant with any brokers other than the Broker, Tenant shall defend
the claim against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment and in the event any
claim is made against Tenant relative to dealings by Landlord with brokers,
Landlord shall defend the claim against Tenant with counsel of Landlord’s
selection first approved by Tenant (which approval will not be unreasonably
withheld) and save harmless and indemnify Tenant on account of loss, cost or
damage which may arise by reason of such claim.

 

10. Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.

 

11. Except as herein amended the Lease shall remain unchanged and in full force
and effect. All references to the “Lease” shall be deemed to be references to
the Lease as herein amended.

12. Each of Landlord and Tenant hereby represents and warrants to the other that
all necessary action has been taken to enter this First Amendment and that the
person signing this First Amendment on its behalf has been duly authorized to do
so.

[signatures appear on next page]

 

3



--------------------------------------------------------------------------------

EXECUTED as of the date and year first above written.

 

            LANDLORD:

WITNESS:

    BP BAY COLONY LLC, a Delaware limited liability company

/s/

 

    BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its
sole member       BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership, its member       BY: BOSTON PROPERTIES, INC., a Delaware
Corporation, its general partner       BY:  

/s/ David C. Provost

      Name:   David C. Provost       Title:   SVP

 

      TENANT: WITNESS:     FLEETMATICS USA, LLC

/s/ Anna Agranov

    By:  

/s/ Albert J. Vasile

Anna Agranov     Name:  

Albert J. Vasile

      Title:  

Asst. Treasurer

 

4



--------------------------------------------------------------------------------

EXHIBIT A

FIRST ADDITIONAL PREMISES

[Schematic]

 

5



--------------------------------------------------------------------------------

EXHIBIT B

FORMS OF LIEN WAIVERS

CONTRACTOR’S PARTIAL WAIVER AND SUBORDINATION OF LIEN

 

STATE OF

  

 

      Date:   

 

 

   COUNTY       Application for Payment No.:   

 

OWNER:

  

 

CONTRACTOR:

  

 

LENDER / MORTGAGEE:

  

None

 

1.    Original Contract Amount:    $                 2.    Approved Change
Orders:    $      3.    Adjusted Contract Amount:    $         (line 1 plus line
2)    4.    Completed to Date:    $      5.    Less Retainage:    $      6.   
Total Payable to Date:    $         (line 4 less line 5)    7.    Less Previous
Payments:    $      8.    Current Amount Due:    $         (line 6 less line 7)
   9.    Pending Change Orders:    $      10.    Disputed Claims:    $     

The undersigned who has a contract with                      for furnishing
labor or materials or both labor and materials or rental equipment, appliances
or tools for the erection, alteration, repair or removal of a building or
structure or other improvement of real property known and identified as located
in                      (city or town),                      County,
                     and owned by                     , upon receipt of
                     ($        ) in payment of an
invoice/requisition/application for payment dated                     does
hereby:

 

  (a) waive any and all liens and right of lien on such real property for labor
or materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date                     
(payment period), except for retainage, unpaid agreed or pending change orders,
and disputed claims as stated above;

 

  (b) subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.

 

6



--------------------------------------------------------------------------------

Signed under the penalties of perjury this      day of             , 20    .

 

WITNESS:     CONTRACTOR:

 

   

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

7



--------------------------------------------------------------------------------

SUBCONTRACTOR’S LIEN WAIVER

 

General Contractor:

  

 

Subcontractor:

  

 

Owner:

  

 

Project:

  

 

 

Total Amount Previously Paid:

   $                

Amount Paid This Date:

   $                

Retainage (Including This Payment) Held to Date:

   $                

In consideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice of Identification, Notice of Contract or statement of account with
respect to the Owner, the Project and/or against the Contractor on account of
any labor, materials and/or equipment furnished through the date hereof.

The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.

The undersigned represents and warrants that it has paid in full each and every
sub-subcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys’ fees), liens and/or claims of lien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project.

 

8



--------------------------------------------------------------------------------

Signed under the penalties of perjury as of this      day of             ,
20    .

 

SUBCONTRACTOR:     Signature and Printed Name of Individual Signing this Lien
Waiver

 

   

 

   

 

WITNESS:      

 

      Name:  

 

      Title:  

 

      Dated:  

 

     

 

9



--------------------------------------------------------------------------------

CONTRACTOR’S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT OF FINAL PAYMENT

 

Commonwealth of Massachusetts

     Date:   

 

COUNTY OF

 

 

     Invoice No.:   

 

 

OWNER:

 

 

CONTRACTOR:

 

 

PROJECT:

 

 

 

1.    Original Contract Amount:    $                 2.    Approved Change
Orders:    $      3.    Adjusted Contract Amount:    $      4.    Sums Paid on
Account of Contract Amount:    $      5.    Less Final Payment Due:    $     

The undersigned being duly sworn hereby attests that when the Final Payment

Due as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.

The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way of limitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.

The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and equipment by others. Said
indemnification and hold harmless shall include the reimbursement of all actual
attorney’s fees and all costs and expenses of every nature, and shall be to the
fullest extent permitted by law.

The undersigned hereby irrevocably waives and releases any and all liens and
right of lien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.

The undersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively “Releasees”) from and against any and all claims,
losses, damages, actions and causes of action (collectively “Claims”) which the
undersigned and anyone claiming by, through or under the undersigned has or may
have against the Releasees, including, without limitation, any claims arising in
connection with the Contract and the work performed thereunder.

Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights under the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.

 

10



--------------------------------------------------------------------------------

The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned.

 

11



--------------------------------------------------------------------------------

Signed under the penalties of perjury as of this      day of             ,
        .

 

  Corporation

By:  

 

Name:  

 

Title:  

 

  Hereunto duly authorized

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFOLK

On this      day of             , 20    , before me, the undersigned notary
public, personally appeared                     , proved to me through
satisfactory evidence of identification, to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he/she signed
it as                      for                     , a corporation/partnership
voluntarily for its stated purpose.

 

 

NOTARY PUBLIC

My Commission Expires:

 

12